This case was heard and submitted with the preceding case, No. 8425.
In the circuit court the parties agreed upon the facts, which show that Harris owned two lots with separate buildings thereon, *961and that each of these properties was changed, remodeled and improved in the year 1899, and that the improvements were as radical and substantial as in the preceding case. The annual assessor for the year 1900 added $1,000 to the valuation of one property because of its improvements, and $750 to the other, and so made his return to the auditor. The annual board of ecinalization confirmed the addition and ordered it placed on the duplicate, which was done.
The owner received no notice of the increased valuation under Section 2804, Revised Statutes.
For the reasons given in the principal case (8425), and which we need not repeat here, the judgment of the circuit court is reversed and the petition of relator dismissed.

Judgment reversed.